               Case 3:20-cr-00452-EMC Document 55 Filed 02/17/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6778
 7        FAX: (415) 436-6982
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   No. CR20-452 (EMC)
                                                     )
14           Plaintiff,                              )   [PROPOSED] ORDER EXCLUDING TIME
                                                     )   UNDER THE SPEEDY TRIAL ACT FROM
15      v.                                           )   FEBRUARY 10, 2021 THROUGH MARCH 10,
                                                     )   2021
16   FRANCISCO RICARDO MIRANDA,                      )
     URIEL SOTO,                                     )
17                                                   )
             Defendants.                             )
18                                                   )

19           The parties appeared before the Court on February 10, 2021. The government informed the Court
20 that discovery would be produced to the defendants shortly through the discovery coordinator. The

21 parties agreed to schedule the next status conference on March 10, 2021 in conjunction with the other

22 cases related to this matter.

23           The parties stipulated that time should be excluded under the Speedy Trial Act from February 10,
24 2021 through March 10, 2021 for effective preparation of counsel, 18 U.S.C. § 3161(h)(7)(B)(iv). The

25 Court directed the government to submit a proposed order.

26

27

28


     [PROPOSED] ORDER                                    1                               v. 7/10/2018
              Case 3:20-cr-00452-EMC Document 55 Filed 02/17/21 Page 2 of 2




 1                                          [PROPOSED] ORDER

 2          Based upon the facts set forth above and for good cause shown, the Court finds that exclusion

 3 from the time limits applicable under 18 U.S.C. § 3161 (the Speedy Trial Act) for the period from

 4 February 10, 2021 through March 10, 2021, is warranted and that the ends of justice served by the

 5 continuance outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.

 6 § 3161(h)(7)(A). The failure to grant the requested continuance would deny the defendants the effective

 7 preparation of counsel taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

 8

 9
          February 17, 2021
10 DATED: ___________________                                   __________________________________
                                                                HON. EDWARD M. CHEN
11                                                              United States District Judge

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                                    1                               v. 7/10/2018
